Citation Nr: 1758299	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963 and from September 1963 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was previously before the Board in January 2016, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) located in Washington, D.C., for further development of the record.  Following the issuance of a September 2016 supplemental statement of the case in which the AMC continued the denial of the claim, the matter was returned to the Board for its adjudication. 

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is associated with the electronic claims file. 

In September 2017 the Veteran submitted additional evidence in support of his claim that was not reviewed by the Agency of Original Jurisdiction (AOJ); however, the Veteran also submitted a corresponding waiver indicating that he did not require the AOJ to review this new evidence and requesting that the Board proceed with its adjudication of the matter pursuant to 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Granting the Veteran the benefit of the doubt, the competent medical evidence demonstrates that the Veteran's sleep apnea was permanently aggravated by a service-connected disability.  


CONCLUSION OF LAW

Service connection for sleep apnea is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, and in regards to those issues not being remanded, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

The Veteran contends that his obstructive sleep apnea, which was first diagnosed in March 2011, developed while he was in service and that he has continued to experience symptoms of sleep apnea ever since he first developed the condition.  In the alternative, he contends that his obstructive sleep apnea was aggravated beyond its normal course by a service-connected disability.  Upon review of the record, and granting the Veteran the benefit of the doubt, the Board finds that service connection for obstructive sleep apnea is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Furthermore, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  
Finally, service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Recently, the Veteran submitted a Disability Benefits Questionnaire (DBQ) prepared by a Dr. H.S. and dated in September 2017.  He reported experiencing symptoms of morning headaches, excessive daytime fatigue with irritability, loud snoring, and breathing pauses while asleep.  The examiner noted that medical literature supported a determination that several of the Veteran's comorbid, service-connected conditions correlated with sleep apnea.   On the basis of these studies as well as a review of the claims file and two lay statements, Dr. H.S. opined that it was as likely as not that the obstructive sleep apnea was related to service, either on a direct basis or as due to permanent aggravation by a service-connected disability.  
The Veteran also submitted a September 2017 addendum from Dr. H.S. prepared in order to further support the opinion as set forth in the September 2017 DBQ.  To begin, Dr. H.S. concurred in the findings of prior VA examiners that there was no competent evidence linking the Veteran's hypertension to his obstructive sleep apnea.  However, Dr. H.S. found that there was sufficient evidence that the Veteran had developed obstructive sleep apnea in service, and referred to two lay statements, one submitted by a R.M. and the other by the Veteran's wife, in which they both attested to the fact that the Veteran exhibited symptoms of sleep apnea for many years prior to his diagnosis, and continued to do so through to the present day.  Dr. H.S. also referred to two medical studies which found a correlation between chronic pain and interrupted sleep, to include the obstructed sleep the Veteran experienced, and linked the Veteran's service connected degenerative joint disease of the right shoulder to his development of obstructive sleep apnea.  In summation, it was Dr. H.S.'s opinion that the sleep apnea either developed in service and continued to the present day or that it developed at some point after service and was permanently aggravated by his service connection degenerative joint disease.  Accordingly, Dr. H.S. opined that it was more likely than not that the obstructive sleep apnea was attributable to service.  

Dr. H.S.'s opinion does not accord with the many VA examinations and opinions obtained by the RO during the pendency of the appeal.  That being said, each of the VA examiners who offered opinions regarding the etiology of the sleep apnea focused only on the asserted connection between the sleep apnea and hypertension as well as an alternative theory that the sleep apnea preexisted service and was aggravated permanently by service.  Those examiners noted that the Veteran reported having  trouble sleeping on his August 1966 discharge report of medical history and that he maintained that he continued to have sleeping difficulties after service, but discounted the importance of the medical history report in light of the fact that no sleep apnea was ever diagnosed in service.  However, none of the VA examiners who evaluated the Veteran and opined as to the etiology of the obstructive sleep apnea had before them the lay statements from R.M. and the Veteran's wife in which both asserted that the Veteran exhibited symptoms of sleep apnea for many years prior to his diagnosis in 2011.  Furthermore, none of the VA examiners discussed the medical literature submitted by Dr. H.S. which showed some correlation between chronic pain, such as that experienced by the Veteran as a symptom of his right shoulder degenerative joint disease, and obstructive sleep apnea.  

After reviewing the evidence of record, and comparing the probative value of Dr. H.S.'s September 2017 opinion with the negative opinions of the various VA examiners who have evaluated the etiology of the Veteran's obstructive sleep apnea, the Board finds that the evidence is at least in equipoise as to whether the obstructive sleep apnea is attributable to service or a service-connected disability.  As discussed, unlike Dr. H.S., many of the VA examiners did not offer an opinion as to whether the obstructive sleep apnea developed in service, and the one examiner who did in September 2016 dismissed the fact that the Veteran reported having sleeping difficulties on his August 1966 discharge report of medical history without sufficient rationale.  Furthermore, while all of the VA examiners dismissed the theory that the obstructive sleep apnea was permanently aggravated by hypertension, none of them opined as to whether the obstructive sleep apnea was permanently aggravated by any of the Veteran's other service-connected disabilities, to specifically include his right shoulder degenerative joint disease.  Without any dissenting opinions or evidence to discount the possible connection between the Veteran's right shoulder degenerative joint disease and his obstructive sleep apnea, the Board ascribes significant probative weight to Dr. H.S.'s opinion, at least as it pertains to the determination of whether the Veteran is entitled to service connection for obstructive sleep apnea on a secondary basis.  Furthermore, the Board has taken into consideration the Veteran's consistent reporting of his history of sleep apnea symptomatology as well as the lay statements of family and friends who each attested to the fact that the Veteran has a long history of sleeping difficulties.  

The Board thus concludes that the evidence is at least in equipoise with regards to the issue of the whether the Veteran's obstructive sleep apnea was permanently aggravated by a service-connected disability, and accordingly finds that service connection is warranted for obstructive sleep apnea on a secondary basis.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.  


ORDER

Service connection for obstructive sleep apnea is granted. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


